Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 22, 2015                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  150891(73)                                                                                       Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  EARL H. ALLARD, JR.,                                                                                     Joan L. Larsen,
            Plaintiff-Appellant,                                                                                     Justices
                                                                   SC: 150891
  v                                                                COA: 308194
                                                                   Wayne CC: 10-110358-DM
  CHRISTINE A. ALLARD,
             Defendant-Appellee.
  _________________________________________/

         On order of the Chief Justice, the joint motion of amici curiae Business Law
  Section and Family Law Section of the State Bar of Michigan to extend the time to file
  their amicus curiae briefs is GRANTED. The briefs will be accepted as timely filed if
  submitted on or before January 20, 2016.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               December 22, 2015
                                                                              Clerk